DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites three instances of the legal term “comprises”.


The disclosure is objected to because of the following informalities:
In paragraph [0001], the status of parent application 16/131,695 should be updated to show that it has issued as “U.S. Patent No. 10,913,106”.
In paragraph [0037], 1st line, replace “10” with “12A” after “body”.
In paragraph [0044], 9th line, replace “32” with “38” after “leading edge”.
In paragraph [0045], 5th line, replace “40A and 40B” with “42 and 44” after “suction and pressure sides”.
In paragraph [0045], 7th line, replace “40A and 40B” with “42 and 44” after “suction and pressure sides”.
In paragraph [0053], 2nd line, replace “32” with “32A” after “airfoil”.
In paragraph [0060], 4th line, replace “16B” with “16C” after “extension”.
In paragraph [0063], 3rd line, replace “62E” with “62D” after “rod”.
In paragraph [0063], last line, replace “62” with “62D” after “rod”.
In paragraph [0065], 1st line, add “is” after “FIG. 4E”.
In paragraph [0067], 1st line, replace “48D and 48E” with “56D and 56E” after “cavities”.
In paragraph [0067], 1st line, replace “52D” with “62D” after “rods”.
In paragraph [0067], 2nd line, replace “52E” with “62E” before “allow”.
In paragraph [0067], 2nd line, replace “42E” with “46E” after “46D and”.
In paragraph [0067], last line, replace “respectfully” with “respectively”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the channel" in the 5th line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 213 442 A1, a copy of which was provided with the Information Disclosure Statement dated January 7, 2021.
Regarding independent claim 1, EP ‘442 discloses a core element for use in producing an airfoil (paragraphs [0013], [0014], and [0056]; and Figures 4 and 5), in which the core element comprises the following features (also refer to annotated Figure 5 of EP ‘442 below):
an investment core body comprising a ceramic material (see paragraph [0014]);
an extension connected to and protruding from the investment core body, wherein a shape of the extension comprises a tube with a centerline axis passing through a center of the extension; and
a connection portion connected to the investment core body and to the extension, wherein the extension is connected to the investment core body by the connection portion.


    PNG
    media_image1.png
    506
    655
    media_image1.png
    Greyscale


Regarding claims 10 and 11, EP ‘442 discloses the core element from claim 1, and further including a wax pattern defining multiple pieces disposed both inside a channel (to be a rod of wax as the wax pattern) and externally around the extension of the core, for the purpose of improving precision of the casting process (see paragraph [0013]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 213 442 A1.
Regarding claims 2-4, EP ‘442 discloses a channel (118) having a cross-section of a circle through the extension, but discloses the shape of the cross-section of the extension itself to be rectangle instead of a circle.  However, it would have been obvious to one of ordinary skill in the art to have the cross-section to be of any shape, since it would depend on the type of final product obtained from the casting process.  Moreover, it would have been obvious to one of ordinary skill in the art to modify the structure of the extension, since modification of shape is merely a design choice.  In the absence of persuasive evidence to the contrary, any change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious.  See MPEP 2144.04(IV)(B) and referring to In re Dailey, 357 F.2d 669, 149 USPQ 7 (CCPA 1966).
Regarding claims 5-7, EP ‘442 does not teach the claimed limitations describing the orientations (i.e. coaxial, offset, or parallel) of the centerline axis of the channel and the centerline axis of the extension.  However, the relationship between the centerline axis of the channel and the centerline axis of the extension would depend upon the relative positions, depending on a final design of the cast product.  Moreover, it would have been obvious to one of ordinary skill in the art to modify orientation(s) of each centerline axis, since modification of shape is merely a design choice.  In the absence of persuasive evidence to the contrary, any change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious.  See MPEP 2144.04(IV)(B) and referring to In re Dailey, 357 F.2d 669, 149 USPQ 7 (CCPA 1966).
Regarding claims 8 and 9, EP ‘442 lacks disclosure of a width of the connection portion being greater than half of the height (or the entire height) of the connection portion.  However, such dimensions merely depend on the final design of the cast product made in the casting process.  Moreover, it would have been obvious to one of ordinary skill in the art to modify the width-to-height ratio of the connection portion, since modification of shape is merely a design choice.  In the absence of persuasive evidence to the contrary, any change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious.  See MPEP 2144.04(IV)(B) and referring to In re Dailey, 357 F.2d 669, 149 USPQ 7 (CCPA 1966).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 10,913,106 (which issued from parent application 16/131,695) is cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        November 30, 2022